Citation Nr: 1528651	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014 the Veteran cancelled his request for a Board hearing.  In September 2014, the Board remanded the claim for service connection for bilateral hearing loss for further development.  In a January 2015 rating decision, the RO granted service connection for right ear hearing loss but continued the denial of service connection for left ear hearing loss.  [The Veteran has not expressed disagreement with the rating or effective date assigned to his now service-connected right ear hearing loss.  Thus, no issue pertaining to this disability is in appellate status.]  Further, as the requested development has been completed for the issue of entitlement to service connection for left ear hearing loss, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case is part of the Veterans Benefits Management System (VBMS).  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record in the Veteran's VBMS file or are not pertinent to the present appeal.  

Although it is unclear whether the Veteran's January 2015 Supplemental Statement of the Case was resent after it was returned because the time to forward the Veteran's mail expired, as the decision below is a full grant of the benefit of sought, there is no prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of left ear hearing loss since his active service.  
CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for left ear hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for left ear hearing loss.  
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; where the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for left ear hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385.  See, e.g., September 2010 VA audiological examination that shows 45 decibels at 3000 Hertz and 65 decibels at 4000 Hertz in his left ear and December 2012 VA audiological examination that shows 55 decibels at 3000 Hertz and 65 decibels at 4000 Hertz in his left ear.  On both examinations the examiner rendered a diagnosis of sensorineural hearing loss.  

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that he had daily noise exposure from weapons without hearing protection.  See, e.g., September 2010 VA audiological examination.  His statements are competent and credible as his DD-214 shows that he was a cannoneer during service and was awarded the Vietnam Campaign Medal.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record and all medical and lay evidence.  

Finally, throughout the appeal period the Veteran contends that he has had left ear hearing loss since service.  See, e.g. May 2010 claim.  Although the Veteran on the report of medical history in February 1970 (at service separation) indicated that he did not having hearing loss, in June 2012 he explained that the actual onset of hearing loss was in service and that it progressively increased since service.  In his July 2012 Form 9 Appeal, the Veteran reiterated that he was a gunner and that his hearing has been worse since service in Vietnam.  Furthermore, on VA examination in September 2010 the Veteran reported that although after service he worked in a machine shop for 23 years he wore hearing protection and subsequently for 8 or 9 years worked in a tax office with no noise exposure.  He noted that he has not gone hunting in the past 20 years.  The Board finds that the Veteran's statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In summary, the Board finds that the evidence establishes that the Veteran was exposed to significant noise during service, currently has left ear hearing loss, and has had continuous symptoms of left ear hearing loss since service.  

The Board recognizes that there are unfavorable opinions of record.  As the Board noted in the September 2014 remand, VA examination reports dated in September 2010 and December 2012 with an addendum in January 2013 are all inadequate in part.  None of the examination reports discussed the negative shift in the Veteran's left ear hearing at various frequencies from audiometric testing performed at induction to separation.  Furthermore, the December 2012 and January 2013 examination reports are based solely on a finding that the Veteran's hearing was within normal limits at induction and separation.  

Subsequently, in an addendum opinion in October 2014, the examiner opined that it is less likely than not the Veteran's left ear hearing loss is related to noise exposure in service as there are no definitive studies of delayed noise induced hearing loss and because, although the Veteran's left ear was shown to have decreased by 10 decibels at 1000 Hertz when comparing the induction to the separation exam, the threshold shifts within 10 decibels can be related to test re-test variability.  It is noteworthy that she also opined that the Veteran's right ear hearing acuity was shown to have decreased 10 to 15 decibels at various Hertz levels from induction to separation and opined that the right ear hearing loss is related to service.  More significantly, the VA examiner in her rationale did not consider the Veteran's complaints of ongoing diminished hearing since service.  Thus, the October 2014 VA opinion is of limited probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Therefore considering the totality of the evidence the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current left ear hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


